Citation Nr: 1610975	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-00 133	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Restricted Access Claims Center (RACC)  
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD)

3. Entitlement to service connection for a headache disorder, to include sinus headaches.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986, and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal has since been transferred to the VA Restricted Access Claims Center (RACC) in St. Paul, Minnesota

The issues of entitlement to service connection for GERD and a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's hypertension cannot be linked to any incident of her first period of service from September 1983 to July 1986; it did not manifest to a compensable degree within a year of separation from her first period of service.

2. The Veteran's hypertension, which clearly and unmistakably preexisted her second period of service from February 2003 to May 2004, was clearly and unmistakably not aggravated by her active service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1101, 1111, 1112, 1113  (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's application for service connection for, among other things, hypertension in February 2006.  In a letter dated March 15, 2006, the Veteran was notified of the evidence required to substantiate her claim, as well as her and VA's respective responsibilities for obtaining such evidence and notice regarding effective dates and disability ratings.  Further the Veteran has not raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, as discussed in the March 2014 opinion and remand, the Board again notes that the Veteran's available service treatment records are incomplete.  In July 2006, the RO prepared a formal finding indicating that the Veteran's original service medical records were unavailable.  The Veteran was informed of such, and submitted additional copies of her service medical records that were in her possession.  As such, the Board finds that any further effort to obtain the missing service treatment records would be futile.  See 38 U.S.C.A. § 5103A(b)(3); O'Hare v. Derwinski, 1 Vet. App. 265, 267 (1991)

In its March 2014 remand, the Board directed that additional private treatment records should be obtained with regard to the Veteran's hypertension.  In a letter dated April 4, 2014, the Veteran was requested to provide authorization and consent to release information for the medical records specified in the remand.  The Veteran did not respond to that request.  Accordingly, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes her available service treatment records, military personnel records, VA treatment records, VA examination reports, available private medical records, and lay statements from the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran is not entitled to service connection for any disease or injury that clearly and unmistakably preexisted service and was not aggravated by service. See 38 C.F.R. § 3.304; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)). In general, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry. See 38 U.S.C.A. § 1111 (West 2014); see also 38 C.F.R. § 3.304(b).  Nevertheless, if VA can establish that the disability both clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, the presumption of soundness may be rebutted and the claim denied.  See id. 

As mentioned above, the Veteran served two separate periods on active duty.  With regard to the first period of active duty from September 1983 to July 1986, the Board finds that service connection for hypertension cannot be established.  On a presumptive basis, there is no evidence of record that the Veteran's hypertension manifested to a compensable degree within one year of her separation.  The evidence of record shows a 2003 record indicting hypertension with medication for "+3 years" and the Veteran herself stated to the August 2014 VA examiner that she was diagnosed with hypertension in 2001.  Accordingly, service connection cannot be presumed under 38 C.F.R. §§ 3.307 or 3.309. 

In consideration of any possible direct service connection to the first period of active service, the Board also finds that service connection is not appropriate.  Following an exhaustive search of the Veteran's service treatment records, the Board is unable to find any evidence of an incident, illness or injury sustained during active service to which the Veteran's present hypertension can be linked.  Neither has the Veteran alleged that her hypertension is the result of any incident of her first period of active service.  Neither is there any medical evidence of record implying a possible nexus to her first period of active service.  Here, the Board notes that a VA medical opinion with regard to that period of service has not been obtained, however, given the lack of an in-service event, injury or disease and any indication that her present condition may be linked to such, VA's duty to assist does not require it to obtain such an opinion in this case.  See 38 C.F.R. § 3.159(c)(4)(i) (2015).  Accordingly, absent an in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability, service connection cannot be established between the presently diagnosed condition and her first period of active service.  

Concerning the second period of active service, from February 2003 to May 2004, the Board has previously found in its March 2014 decision and remand, and the Veteran has conceded, that her hypertension clearly and unmistakably preexisted her second period of service, having been diagnosed in approximately 2001.  Because of this finding, the Board ordered that a VA examination be conducted to establish whether the condition was aggravated beyond its natural progression by service.  The Veteran was given the opportunity to provide additional medical evidence in support of her claim, but did not respond.  

In August 2014 the Veteran was afforded a VA examination in connection with her claim.  A detailed history was taken and an in-person examination conducted.  The examiner opined that it was her medical opinion that it was clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's hypertension was not aggravated by, or increased in severity beyond the natural progression of the disease because of her second period of active duty.  She also stated that there is no evidence in the current medical literature linking the development of, or aggravation of, hypertension to any specific military exposure.  She also cited to a lack of evidence in the available records showing any definite or consistent worsening or aggravation of the Veteran's hypertension over time, including during or after her active duty service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding of service connection for hypertension due to aggravation by her second period of active duty.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for hypertension is denied. 

REMAND

Once VA undertakes to provide an examination when developing a service-connection claim, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Although a September 2014 VA examination (and November 2014 addendum opinion) addressed the relationship of the Veteran's headache condition to her active service, there is no opinion as to whether the Veteran's headaches were aggravated by her active service.    See Wagner, 370 F.3d at 1089.  Accordingly, the Board finds that a remand is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the claim for service connection for GERD, the Board previously remanded the issue for an opinion on whether the condition had its onset during active service or is otherwise etiologically related to an incident of active service.  An August 2014 VA examination did not address the Veteran's first period of active duty from September 1983 to July 1986.  Accordingly, on remand, an addendum opinion should be obtained which also addresses whether the Veteran's diagnosed GERD had onset during, or is otherwise etiologically linked to her first period of active duty.  
	
Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the August 2014 gastrointestinal examination for an addendum opinion.  If the August 2014 examiner is not available, the file should be forwarded to an alternate physician for the addendum opinion.  The need for an additional examination is left to the discretion of the examiner selected to write the opinion.

The examiner should make a careful review of the file, to include the Veteran's medical history and her service treatment records, and state whether the Veteran's GERD was incurred during her first period of active service from September 1983 to July 1986, or is otherwise etiologically related to that period of active service.  The examiner should explicitly address the January 1985 diagnosis of gastroenteritis.  

A complete explanation should be provided for the opinion given and should include citation to evidence of record, known medical principles, and medical treatise evidence.  If the examiner cannot render the opinion without resort to speculation, the examiner should provide an explanation for why that is so and state what evidence, if available would be needed to render the opinion.  

2. Return the claims file to the examiner who conducted the September 2014 headache examination for an addendum opinion.  If the September 2014 examiner is not available, the file should be forwarded to an alternate physician for the addendum opinion.  The need for an additional examination is left to the discretion of the examiner selected to write the opinion.

The examiner should make a careful review of the file, to include the Veteran's medical history and her service treatment records, and state whether there is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's headache condition was not aggravated (did not increase in severity beyond the natural progression of the disease) by her active service from February 2003 to May 2004.  

A complete rationale should be provided for the opinion given and should include citation to evidence of record, known medical principles, and medical treatise evidence.  If the examiner cannot render the opinion without resort to speculation, the examiner should provide an explanation for why that is so and state what evidence, if available would be needed to render the opinion.  

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


